Per Curiam.
Of a part of the premises named in the writ and inquisition, the orphans’ court had not jurisdiction. The proper course, to divide the estate of an intestate tenant in common, was pointed out in Feather a. Strohœcker, 3 Penn. Rep. 505, and ought .to have been pursued here; for the consent of the other tenant in *416common could not give the orphans’ court a jurisdiction which the legislature had withheld from it. As then we cannot, quash the writ and inquisition in part, the whole must be quashed.
Proceedings quashed.